DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 01/18/2022 have been entered.

3.	This application has pending claim(s) 1-16 and 18-24.

4.	Applicants arguments filed on 01/18/2022, with respect to the rejection(s) under
35 U.S.C. 102 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 102 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to a method and a microscope for imaging a sample facilitating spatial control of a light beam applied to the sample.
Prior art was found for the claims as follows:
Dai et al., US Pub. No.: [2020/0242735 A1].
Re. Claim 1, Dai discloses:
A method for imaging a sample using a microscope [a microscope configured to magnify a sample and image the sample onto a first image plane of the microscope |0015], the method [camera 600 is used to capture images |0029]; 
extracting sample information from the first image by analyzing the image data using an analyzer [The reconstruction module 700 may obtain a set of image stacks of the sample by extracting pixels from the images recorded by the image sensor 600 |0059]; 
scanning at least a part of the sample with a light beam while modulating the light beam based on the extracted sample information [The super-resolution lattice light field microscopic imaging system 10 is configured to scan angles on the frequency domain plane or shift spatial positions on the image plane. |0032]; 
and recording a second image of the sample during and/or after scanning the sample with the modulated light beam [a second image plane of an imaging camera lens and coupled with the microlens array through the imaging camera lens, and configured to record the modulated image |0006].

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…recording a second image of the sample during and/or after scanning the sample with the modulated light beam, wherein the first image and/or the second image of the sample is recorded using a scan microscope, a widefield microscope and/or a light-sheet microscope.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably

Statement of reasons for Allowance.”

8.	Claims 1-16 and 18-24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488